Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 1 of 29




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   JANET AGARDY, individually and on behalf of               Case No. 1:19-cv-3381
   all others similarly situated,

                          Plaintiff,

          v.

   FAMILY DOLLAR STORES, INC.,

                          Defendant.


                                  CLASS ACTION COMPLAINT

         Plaintiff Janet Agardy (“Plaintiff”), individually and on behalf of all others similarly

  situated, brings this class action against Family Dollar Stores, Inc., (“Defendant”), alleging

  violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and its

  implementing regulations (the “ADA”), for declaratory and injunctive relief, attorneys’ fees, and

  expenses.

                                          INTRODUCTION

         1.      This is a case about putting profit ahead of the rights of people with disabilities.

         2.      Defendant positions a host of obstructions, including but not limited to,

  merchandise, merchandise displays, stocking carts and/or other items positioned so that they block

  or narrow the aisle pathways of its stores.

         3.      For years, Defendant’s stores have had a reputation for messy, cluttered aisles that

  are difficult to navigate, and yet Defendant has done nothing to remedy the problem. See, e.g.,

  Family Dollar’s Biggest Problem in 3 Photos and a Vine, HuffPost, (June 11, 2014) (“Family

  Dollar stores have way too much merchandise on the floor. So much, in fact, that you can’t even
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 2 of 29




  comfortably walk down some aisles.”); 1 A Nasty Look Filth, Clutter Define Local Family Dollar

  Store, The Spirit, (Feb. 20 2019) (“[A]isles are blocked by items and trash that make it impossible

  to navigate”); 2 Local Family Dollar Closes Over What Some Say Are “Deplorable” Conditions,

  Local Memphis (Nov. 7 2019). 3

             4.   Upon information and belief, this practice is intentional, and driven by a calculated

  judgment that impeding interior paths of travel increases sales revenue and profits. See, e.g., Stuff

  Piled in the Aisle? It’s There to Get You to Spend More, The New York Times, (April 7, 2011); 4

  see also, Why a Messy, Cluttered Store is Good for Business, Time Magazine, (April 8, 2011). 5

             5.   Although this practice may increase profits, it does so at the expense of basic civil

  rights guaranteed to people with disabilities by the ADA because it results in unlawful access

  barriers.

             6.   Plaintiff, at all times relevant hereto, has suffered from a legal mobility disability

  as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a member of the protected

  class under the ADA and the regulations implementing the ADA set forth at 28 C.F.R. § 36.101

  et. seq.




  1
   Available at https://www.huffpost.com/entry/family-dollars-biggest-problem-
  photos_n_5479837 as of December 2, 2019.
  2
   Available at http://chesterspirit.com/2019/02/a-nasty-look-filth-clutter-define-local-family-
  dollar-store/ as of December 2, 2019.
  3
   Available at https://www.localmemphis.com/news/local-biz/local-family-dollar-store-close-
  over-what-some-say-are-deplorable-conditions/ as of December 2, 2019.
  4
   Available at https://www.nytimes.com/2011/04/08/business/08clutter.html as of December 2,
  2019.
  5
   Available at http://business.time.com/2011/04/08/why-a-messy-cluttered-store-is-good-for-
  business/ as of December 2, 2019.
                                                    2
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 3 of 29




         7.      Plaintiff has regularly visited Defendant’s stores and has been repeatedly denied

  full and equal access to the stores as a result of accessibility barriers existing in interior paths of

  travel. These access barriers include but are not limited to: merchandise, merchandise displays,

  stocking carts, boxes, and/or other items, positioned so that they impermissibly block or narrow

  the aisle pathways. These conditions violate the ADA and deny Plaintiff’s equal access to the

  goods and services offered at Defendant’s stores.

         8.      The access barriers described herein are not temporary and isolated. They are

  systemic, recurring, and reflective of Defendant’s marketing and store policies and practices.

  Plaintiff has encountered the same barriers on multiple occasions and has been repeatedly deterred

  from accessing Defendant’s goods and services as a result.

         9.      Notably, Defendant was recently sued in a class action in the Western District of

  Pennsylvania challenging the same and/or similar types of violations that are being challenged by

  the Plaintiff in this Complaint. See Lewandowski v. Family Dollar Stores Inc., 2:19-cv-00858-

  MJH (W.D. Pa.).

         10.     Defendant was also recently investigated by the Department of Justice in Rhode

  Island for Defendant’s failure to ensure its interior paths of access are unimpeded, which resulted

  in a settlement agreement, including a civil penalty and an agreement that Defendant will ensure

  all of its Rhode Island stores remain fully accessible to people with disabilities, including by

  ensuring that its employees will not place merchandise, shopping carts, boxes or other items in a

  way that reduces or eliminates accessibility. See RI Family Dollar Stores to Pay $7,500, Address

  ADA Compliance Issues Following Settlement with U.S., GoLocalProv (Sept. 25, 2019). 6




  6
   Available at https://www.golocalprov.com/news/ri-family-dollar-stores-to-pay-7500-address-
  ada-compliance-issues-following as of December 2, 2019.
                                                    3
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 4 of 29




            11.      Counsel for Plaintiff has overseen an investigation into Defendant’s Colorado

  stores which has confirmed the widespread existence of interior access barriers that are the same

  as, or similar to, the barriers directly experienced by Plaintiff.

            12.      In accordance with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

  requiring that:

            a) Defendant remediate all interior path of travel access barriers at Defendant’s

                  Colorado stores, consistent with the ADA;

            b) Defendant change its policies and practices to ensure its facilities are fully

                  accessible to, and independently usable by, individuals who use wheelchairs or

                  scooters; and

            c) Plaintiff’s representatives shall monitor Defendant’s Colorado stores to ensure

                  that the injunctive relief ordered pursuant to this Complaint has been

                  implemented and will remain in place.

            13.      Plaintiff’s claims for permanent injunctive relief are asserted as class claims

  pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in civil

  rights cases where the plaintiff seeks injunctive relief for his or her own benefit and the benefit of

  a class of similarly situated individuals. To that end, the note to the 1996 amendment to Rule 23

  states:

            Subdivision(b)(2). This subdivision is intended to reach situations where a party
            has taken action or refused to take action with respect to a class, and final relief of
            an injunctive nature or a corresponding declaratory nature, settling the legality of
            the behavior with respect to the class as a whole, is appropriate…. Illustrative are
            various actions in the civil rights field where a party is charged with discriminating
            unlawfully against a class, usually one whose members are incapable of specific
            enumeration.




                                                      4
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 5 of 29




                   THE ADA’S CLEAR AND COMPREHENSIVE MANDATE

          14.     The ADA was enacted over a quarter century ago and was intended to “provide a

  clear and comprehensive national mandate for the elimination of discrimination against individuals

  with disabilities.” 42 U.S.C. § 12101(b)(1).

          15.     The ADA is the central civil rights law protecting people with disabilities, a group

  of Americans who are too often overlooked and undervalued. Like other civil rights laws, the

  purpose of the ADA is clear: the eradication of discrimination. As one legal scholar explained: “A

  single step in front of a store may not immediately call to mind images of Lester Maddox standing

  in the door of his restaurant to keep blacks out. But in a crucial respect they are the same, for a

  step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule can

  exclude a class of people.” Samuel Bagenstos, The Perversity of Limited Civil Rights Remedies:

  The Case of “Abusive” ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

           16.    The Supplementary Information to 28 C.F.R. § 36 explains, among other things:

  “Some of the most frequently cited qualitative benefits of increased access are the increase in one’s

  personal sense of dignity that arises from increased access and the decrease in possibly humiliating

  incidents due to accessibility barriers. Struggling [to use a non-accessible facility] negatively

  affect[s] a person’s sense of independence and can lead to humiliating accidents, derisive

  comments, or embarrassment. These humiliations, together with feelings of being stigmatized as

  different or inferior from being relegated to use other, less comfortable or pleasant elements of a

  facility . . . all have a negative impact on persons with disabilities.”

          17.     Title III of the ADA requires that “[n]o individual shall be discriminated against on

  the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, or accommodations of any place of public accommodation by any person who owns,



                                                     5
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 6 of 29




  leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). It

  prohibits places of public accommodation, either directly or through contractual, licensing, or other

  arrangements, from outright denying individuals with disabilities the opportunity to participate in

  the goods or services offered by a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i),

  or denying individuals with disabilities the opportunity to fully and equally participate in a place

  of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii). The ADA further prohibits places of

  public accommodation from utilizing methods of administration that have the effect of

  discriminating on the basis of a disability. 42 U.S.C. § 12182(b)(1)(D).

         18.     Discrimination on the basis of disability can occur, generally, through a denial of

  the opportunity to participate in or benefit from goods, services, facilities, or accommodations

  (42 U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services, facilities, or accommodations

  that are not equal to those afforded to other individuals (42 U.S.C. § 12182(b)(1)(A)(ii)); or from

  providing goods, services, facilities, or accommodations that are separate from those provided to

  other individuals (42 U.S.C. § 12182(b)(1)(A)(iii)).

                  THE ADA AND THE RIGHT OF NON-DISCRIMINATORY
                                ACCESS TO GOODS

         19.     The ADA requires Defendant to provide individuals who use wheelchairs or

  scooters full and equal enjoyment of Defendant’s goods, services, facilities, privileges, advantages,

  and accommodations, and further requires that all of Defendant’s facilities that are open to the

  public must be “readily accessible”. 42 U.S.C. §§ 12182(a) and 12183.

         20.     The ADA specifically prioritizes “measures to provide access to those areas where

  goods and services are made available to the public. These measures include, for example,

  adjusting the layout of display racks, rearranging tables …” 28 C.F.R. § 36.304




                                                   6
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 7 of 29




          21.     The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has promulgated the

  ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of the ADA. There are two

  active ADAAGs that set forth the technical structural requirements that a public accommodation

  must meet in order to be “readily accessible”: the 1991 ADAAG Standards, 28 C.F.R. § pt. 36,

  App. D (“1991 Standards”), and the 2010 ADAAG Standards, 36 C.F.R. § pt. 1191, App. D (“2010

  Standards”).

          22.     In order for Defendant’s facilities to be “readily accessible” under Title III of the

  ADA, merchandise on fixed aisle shelving in a retail store must be located on an accessible route.

  The applicable “accessible route” standards are set forth in the 2010 Standards at Section 403.5.1.

  See    also     ADA      Guide     for    Small       Businesses,   June    1999,    available     at

  https://www.ada.gov/smbustxt.htm (noting that “when sales items are displayed or stored on

  shelves for selection by customers, the store must provide an accessible route to fixed shelves and

  displays...”)

          23.     ADA Figure 403.5.1 explains that an accessible route must be a minimum of 36

  inches, but can be reduced to 32 inches for a length of no more than 24 inches, such as at doors,

  so long as the 32 inch segments are at least 48 inches apart. See ADA Figure 403.5.1 available at

  https://www.access-board.gov/guidelines-and-standards/buildings-andsites/about-the-ada-

  standards/ada-standards/chapter-4-accessible-routes

          24.     The ADA requires reasonable modifications in policies, practices, or procedures

  when necessary to afford goods, services, facilities, or accommodations to individuals with

  disabilities, unless the public accommodation can demonstrate that making such modifications

  would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).




                                                    7
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 8 of 29




          25.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

  any person who is being subjected to discrimination on the basis of disability or who has reasonable

  grounds for believing that such person is about to be subjected to discrimination in violation of 42

  U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

          26.     The access barriers described herein demonstrate that Defendant’s facilities are not

  readily accessible to and usable by individuals who use wheelchairs or scooters.

          27.     Defendant’s repeated and systemic practices herein described constitute unlawful

  discrimination on the basis of a disability in violation of Title III of the ADA.

                                    JURISDICTION AND VENUE

          28.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

  U.S.C. § 12188.

          29.     Plaintiff’s claims asserted herein arose in this judicial district, and Defendant does

  substantial business in this judicial district.

          30.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

  the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                                    PARTIES

          31.     Plaintiff Janet Agardy is, and at all times relevant hereto was, a resident of Dove

  Creek, Colorado.

          32.     Plaintiff has a mobility disability, is substantially limited in the major life activity

  of walking, and uses a wheelchair for mobility. She is therefore a member of a protected class

  under the ADA, 42 U.S.C. § 12102(2), and the regulations implementing the ADA set forth at 28

  C.F.R. §§ 36.101 et seq.




                                                       8
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 9 of 29




         33.       Plaintiff is a tester in this litigation and a regular customer of Defendant’s stores

  who desires equal access to Defendant’s goods and services. See, e.g., Nanni v. Aberdeen

  Marketplace, Inc., 878 F.3d 447, 457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp.

  Props. Tr., 867 F.3d 1093, 1102 (9th Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie &

  Fitch Co., 765 F.3d 1205, 1211-12 (10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733

  F.3d 1323, 1334 (11th Cir. 2013); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-

  74 (1982).

         34.       Defendant Family Dollar Stores, Inc. is a Delaware corporation, and is

  headquartered at 10401 Monroe Road, Matthews, North Carolina 28105-5349.

         35.       Defendant’s stores are places of public accommodation pursuant to 42 U.S.C.

  §12181(7).

               FACTUAL ALLEGATIONS AND PLAINTIFFS’ EXPERIENCES

  I.     Plaintiff Has Been Denied Full and Equal Access to Defendant’s Facilities.

         36.       Plaintiff resides in Dove Creek, Colorado approximately 0.4 miles from

  Defendant’s Family Dollar store located at 468 US-491, Dove Creek, Colorado 81324 (the “Dove

  Creek Store”).

         37.       Dove Creek is a small community with less than a thousand residents, and the Dove

  Creek Store is one of the only stores in town where Plaintiff can shop for a wide variety and

  selection of goods.

         38.       Plaintiff often shops at Defendant’s Dove Creek Store for goods and services,

  including most recently in October 2019.

         39.       Plaintiff regularly frequents Defendant’s stores for goods and services, and her

  ability to independently patronize businesses like Defendant’s is important to Plaintiff and her



                                                     9
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 10 of 29




  quality of life; it enables her to obtain necessary goods and services and allows her to interact with

  the community, which is a critical social outlet for her.

         40.     During Plaintiff’s visits to Defendant’s Dove Creek Store, she has repeatedly

  encountered interior access barriers within the store, including but not limited to merchandise,

  merchandise displays, boxes, and stocking carts, which have precluded Plaintiff’s equal access to

  Defendant’s goods and services in violation of the ADA’s equal access mandate, generally, and

  the requirements of the 2010 Standards Section 403.5.1. Plaintiff would shop at Defendant’s Dove

  Creek Store more often, and with less difficulty, if the interior access barriers are removed.

         41.     Plaintiff has repeatedly attempted to alert management at the Dove Creek Store, as

  well as a district manager and representatives at Defendant’s company headquarters about the

  barriers she has been encountering, but she has been rebuffed each time and the barriers continue

  to occur.

         42.     Plaintiff’s Investigator also separately examined the Dove Creek Store and

  encountered the same types of access barriers that Plaintiff has repeatedly encountered, as depicted

  in the following images:




                                                   10
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 11 of 29




             Figure 1 – Family Dollar, 468 US-491, Dove Creek, Colorado 81324




                                           11
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 12 of 29




             Figure 2 – Family Dollar, 468 US-491, Dove Creek, Colorado 81324




                                           12
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 13 of 29




             Figure 3 – Family Dollar, 468 US-491, Dove Creek, Colorado 81324




                                           13
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 14 of 29




          43.      Plaintiff has also shopped at Defendant’s stores located at 324 S Broadway, Cortez,

  Colorado 81351 and at 50 E Center St, Monticello, UT 84535, where she has encountered similar

  barriers.

          44.      In addition, Plaintiff’s Investigator examined other of Defendant’s Colorado

  Family Dollar locations and determined the same problems existed that were present in the

  locations visited by Plaintiff, as depicted in the following images:

                a) 131 E Main Street, Naturita, Colorado 81422




                              Figure 4 – Family Dollar, 131 E Main Street

                                                   14
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 15 of 29




           b) 283 Palomino Trail, Ridgeway, Colorado 81432




                       Figure 5 – Family Dollar, 283 Palomino Trail




                                           15
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 16 of 29




           c) 310 Bayfield Ctr, Bayfield, Colorado 81122




                         Figure 6 – Family Dollar, 310 Bayfield Ctr




                                             16
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 17 of 29




           d) 324 S Broadway, Cortez, Colorado 81351




                         Figure 7 – Family Dollar, 324 S Broadway




                                           17
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 18 of 29




           e) 479 32 Rd, Clifton, Colorado 81520




                            Figure 8 – Family Dollar, 479 32 Rd




                                            18
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 19 of 29




           f) 560 W Menefee Street, Mancos, Colorado 81328




                      Figure 9 – Family Dollar, 560 W Menefee Street




                                           19
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 20 of 29




           g) 1001 Goddard Avenue, Ignacio, Colorado 81137




                     Figure 10 – Family Dollar, 1001 Goddard Avenue




                                           20
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 21 of 29




           h) 1009 Railroad Avenue, Dolores, Colorado 81323




                      Figure 11 – Family Dollar, 1009 Railroad Avenue




                                            21
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 22 of 29




           i) 2776 Acrin Avenue, Grand Junction, Colorado 81503




                       Figure 12 – Family Dollar, 2776 Acrin Avenue




                                           22
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 23 of 29




           j) 3000 F Road, Grand Junction, Colorado 81503




                          Figure 13 – Family Dollar, 3000 F Road




                                           23
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 24 of 29




          45.     The barriers depicted above illustrate some, but not all, of the types of interior

  access barriers at Defendant’s stores. Collectively, these barriers impeded Plaintiff’s access to

  goods and services at Defendant’s stores.

          46.     As a result of Defendant’s non-compliance with the ADA, Plaintiff’s rights to full

  and equal, non-discriminatory, and safe access to Defendant’s goods and facilities has been denied.

          47.     Plaintiff will be deterred from returning to and fully and safely accessing

  Defendant’s facilities so long as Defendant’s facilities remain non-compliant, and so long as

  Defendant continues to employ the same policies and practices that have led, and in the future will

  lead, to inaccessibility at Defendant’s facilities.

          48.     Nonetheless, Plaintiff would like to continue to visit Defendant’s stores that are

  close to her home, both to attempt to access goods and services in those stores and to survey the

  stores for compliance with the ADA.

          49.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

  access Defendant’s facilities in violation of her rights under the ADA.

          50.     As an individual with a mobility disability who is dependent upon a wheelchair,

  Plaintiff is directly interested in whether public accommodations, like Defendant’s facilities, have

  access barriers that impede full accessibility to those accommodations by individuals with

  mobility-related disabilities.

  II.     Defendant Denies Individuals With Disabilities Full and Equal Access to its Facilities.

          51.     Defendant is engaged in the ownership, management, operation, and development

  of retail stores throughout the United States, including, upon information and belief, approximately

  8,236 stores across the United States and 129 stores across Colorado.




                                                        24
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 25 of 29




         52.     As the owner, operator, and/or manager of its properties, Defendant employs

  centralized policies, practices, and procedures with regard to the operation of its facilities.

         53.     However, as set forth herein, these policies, practices, and procedures are

  inadequate in that Defendant’s facilities are operated in violation of the accessibility requirements

  of Title III of the ADA.

         54.     As evidenced by the widespread inaccessibility of Defendant’s stores visited by

  Plaintiff and Plaintiff’s Investigator, absent a change in Defendant’s corporate policies and

  practices, access barriers are likely to reoccur in Defendant’s facilities even after they have been

  remediated in the first instance.

         55.     Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

  at Defendant’s facilities and an injunction to modify the policies and practices that have created or

  allowed, and will create or allow, access barriers in Defendant’s Colorado stores.

                                       CLASS ALLEGATIONS

         56.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(2), individually

  and on behalf of the following classes:

                     All persons with qualified mobility disabilities who have attempted, or
                     will attempt, to access the interior of any store owned or operated by
                     Defendant within Colorado and have, or will have, experienced access
                     barrier in interior paths of travel.
         57.     Numerosity: The class described above is so numerous that joinder of all individual

  members in one action would be impracticable. The disposition of the individual claims of the

  respective class members through this class action will benefit both the parties and this Court, and

  will facilitate judicial economy.




                                                    25
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 26 of 29




         58.      Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

  The claims of Plaintiff and members of the class are based on the same legal theories and arise

  from the same unlawful conduct.

         59.      Common Questions of Fact and Law: There is a well-defined community of interest

  and common questions of fact and law affecting members of the class in that they all have been

  and/or are being denied their civil rights to full and equal access to, and use and enjoyment of,

  Defendant’s facilities and/or services due to Defendant’s failure to make its facilities fully

  accessible and independently usable as above described. The questions of law and fact that are

  common to the class include:

         a. Whether Defendant operates places of public accommodation and are subject to Title

               III of the ADA and its implementing regulations;

         b. Whether storing merchandise in interior aisles of the stores makes the stores

               inaccessible to Plaintiff and putative class members; and,

         c. Whether Defendant’s storage, stocking and setup policies and practices discriminate

               against Plaintiff and putative class members in violation of Title III of the ADA and its

               implementing regulations.

         60.      Adequacy of Representation: Plaintiff is an adequate representative of the class

  because her interests do not conflict with the interests of the members of the class. Plaintiff will

  fairly, adequately, and vigorously represent and protect the interests of the members of the class,

  and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

  are competent and experienced in the prosecution of class action litigation, generally, and who

  possess specific expertise in the context of class litigation under the ADA.




                                                    26
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 27 of 29




          61.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

  Defendant has acted or refused to act on grounds generally applicable to the class, making

  appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a whole.

                        CAUSE OF ACTION: VIOLATION OF THE ADA

          62.     Defendant has failed, and continues to fail, to provide individuals who use

  wheelchairs or scooters with full and equal enjoyment of its facilities.

          63.     Defendant has discriminated against Plaintiff and the class in that Defendant has

  failed to make Defendant’s facilities fully accessible to, and independently usable by, individuals

  who use wheelchairs or scooters in violation of 42 U.S.C. § 12182(a) as described above, and for

  violations of Section 403.5.1 of the 2010 Standards.

          64.     Defendant’s conduct is ongoing and continuous, and Plaintiff has been harmed by

  Defendant’s conduct.

          65.     Unless Defendant is restrained from continuing its ongoing and continuous course

  of conduct, Defendant will continue to violate the ADA and will continue to inflict injury upon

  Plaintiff and the class.

          66.     Given that Defendant has not complied with the ADA’s requirements to make

  Defendant’s facilities fully accessible to, and independently usable by, individuals who use

  wheelchairs or scooters, Plaintiff invokes her statutory rights to declaratory and injunctive relief,

  as well as costs and attorneys’ fees.




                                                   27
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 28 of 29




                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the members of the class, prays

  for:

         a.        A declaratory judgment that Defendant is in violation of the specific requirements

  of Title III of the ADA, and the relevant implementing regulations of the ADA, in that Defendant’s

  facilities are not fully accessible to and independently usable by individuals who use wheelchairs

  or scooters;

         b.        A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §

  36.501(b) that: (i) directs Defendant to take all steps necessary to remove the access barriers

  described above and to bring its Colorado facilities into full compliance with the requirements set

  forth in the ADA, and its implementing regulations, so that the facilities are fully accessible to,

  and independently usable by, individuals who use wheelchairs or scooters; (ii) directs Defendant

  to change its policies and practices to ensure its facilities are fully accessible to, and independently

  usable by, individuals who use wheelchairs or scooters; and (iii) directs that Plaintiff shall monitor

  Defendant’s facilities to ensure that the injunctive relief ordered above remains in place;

         c.        Damages in an amount to be determined by proof, including all applicable

  statutory damages;

         d.        An Order certifying the class proposed by Plaintiff, naming Plaintiff as class

  representative, and appointing her counsel as class counsel;

         e.        Payment of costs of suit;

         f.        Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and

  28 C.F.R. § 36.505, and/or nominal damages; and,




                                                    28
Case 1:19-cv-03381-RM-KLM Document 1 Filed 12/02/19 USDC Colorado Page 29 of 29




         g.      The provision of whatever other relief the Court deems just, equitable, and

  appropriate.



  Dated: December 2, 2019                         Respectfully submitted,

                                                  /s/ Edwin J. Kilpela, Jr.
                                                  Edwin J. Kilpela, Jr. (CO Bar No. 42927)
                                                  R. Bruce Carlson*
                                                  Kelly K. Iverson
                                                  Eric D. Zard*
                                                  Bryan A. Fox*
                                                  CARLSON LYNCH, LLP
                                                  1133 Penn Avenue, 5th Floor
                                                  Pittsburgh PA, 15222
                                                  (412) 322-9243 (Tel.)
                                                  ekilpela@carlsonlynch.com
                                                  bcarlson@carlsonlynch.com
                                                  kiverson@carlsonlynch.com
                                                  ezard@carlsonlynch.com
                                                  bfox@carlsonlynch.com

                                                  *Application for pro hac vice forthcoming.

                                                  Attorneys for Plaintiff




                                             29
